HARRIS, Chief Judge.
Dywayne T. Wilson appeals the summary denial of his Rule 3.800(a) motion to correct illegal sentence. He was convicted of escape, conspiracy to commit escape, battery on a law enforcement officer, and robbery.
Wilson claims that he received concurrent 30-year sentences for the robbery and escape convictions, but improperly received 15-year mandatory terms. He asserts that since his escape and robbery convictions were classified as second degree felonies, the mandatory term under the habitual violent felony offender statutory subsection is 10 years. See § 775.084(4)(b)(2), Fla.Stat. (1993). The state concedes error.
The trial court’s denial of Wilson’s motion to correct illegal sentence is reversed and remanded for the entry of an appropriate sentence.
REVERSED and REMANDED.
W. SHARP and PETERSON, JJ., concur.